Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites:
The preamble is unclear and should read: An energy absorbing device for an aircraft, UAV, aerial target drone, or cargo pallet descending with a parachute, comprising: being connected to…  
the limitation "the main riser strap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
the limitation "the carabiner" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
the limitation "the end of the main riser strap" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Should be changed to a distal end
the limitation "the lower end" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
the limitation "the carabiner" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
the limitation " selected portion of said strap comprising a strap portion and a strap portion being folded with said strap portion abutting said strap portion, thereby said strap being reduced into half its original predetermined length, said strap portion being sewed onto the abutting said strap portion with a plurality of lengthwise extending stitches" in lines 9-10.  This is extremely hard to follow and does not distinguish what portion is what. Appropriate correction is required.
the limitation "the device" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Should be energy absorbing device.
the limitation "being released by means of the retaining pin" in line 16.  This should be changed to ***being released by a retaining pin*** There is insufficient antecedent basis for this limitation in the claim.
the limitation "the Bowden cable" in line 16.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 2 recites:
the limitation "an photocell" in line 12.  Should be a photocell.
the limitation "the connected to the wire rope" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Wording is also difficult to understand. Appropriate correction is required

Claim 3 recites:
the limitation "the wire rope" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
the limitation "the handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
the limitation "the pilot" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
the limitation "the internal wire" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 includes multiple sentences, a claim should only be one single sentence. Appropriate correction is required.

Claim 4 recites:
the limitation "said arm and said arm" in line 7 and 10.  Repeated phrase or confusing wording. Appropriate correction is required.
the limitation "at other end thereof a well as the linear arm inbetween them" in line 9.  Confusing wording and “other end” is believed to read “another end” or “opposite end”.

Claim 5 recites:
the limitation "said ring" in line 2.  It is unclear which one of the rings this is referring to.
the limitations regarding strips on the straps and rings connected thereto are not clear and do not define the apparatus trying to be claimed. confusing wording. Appropriate correction is required.

Claim 6 recites:
the limitations “said selected portion of said strap comprising a strap portion and a strap portion being folded with said strap portion abutting said strap portion is the entire length of said strap” This is extremely hard to follow and does not distinguish what portion is what. Appropriate correction is required.
the limitation "the transverse arm" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 7 recites:
the limitations “said selected portion of said strap comprising a strap portion and a strap portion being folded with said strap portion abutting said strap portion is the entire length of said strap” This is extremely hard to follow and does not distinguish what portion is what. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Giannakopoulos Pavlos (GR 20140100569).
Re’ Claim 1. Giannakopoulos discloses Aircraft, UAV, aerial target drone, cargo pallets, descending with a parachute 50 characterized in that it comprises an energy absorbing device (10) being connected to the main riser strap of the parachute (Fig 2) adapted for the reduction of the forces exerted during landing thereof wherein the upper end of the energy absorbing device is being mounted with a first coupling member 30 at an upper end thereof connected to the carabiner provided at the end of the main risen strap of the parachute and with a second coupling member 40 at the lower end thereof connected to the carabiner provided at the ends of the respective main riser straps adapted to connect said aircraft, UAV, aerial target drone, cargo pallets, with the parachute, the energy absorbing device comprising a strap 10 of a predetermined length with a selected portion of said strap comprising a strap portion and a strap portion being folded with said strap portion abutting said strap portion, thereby said strap being reduced into half its original predetermined length, said strap portion being sewed onto the abutting said strap portion with a plurality of lengthwise extending stitches (lines shown in Fig. 4 along the strap – the strap being folded and sewn together), said first coupling member being linked with a 3 ring release system comprising a small ring 63, a middle ring 62 and a large bottom ring 61, said 3 ring release system being adapted to maintain said first coupling member under tension, wherein said small ring of the release system of the device is being released by means of the retaining pin 65 (pulled) of the Bowden cable at a specified time during approach of the ground and said first coupling member is being released together with said large ring of the 3 ring release system thereby causing activation of said energy absorbing device through tearing of said plurality of lengthwise extending stitches that results in the exertion of a force acting in a direction opposite to the weight of said aircraft, UAV, aerial target drone, cargo pallets, and delaying the speed of descent and final impact thereof onto the ground (shown from the process in Fig. 4 to Fig. 5).
Re’ Claim 3. Giannakopoulos discloses Aircraft, UAV, aerial target drone, cargo pallets, according to claim 1, characterized in that the retaining pin of the rapidly unlocked 3 ring release system (Shown in Fig 7) is connected to the wire rope of the bowden cable functioning as a device with one end thereof connected to the handle which, when activated by the pilot of aircraft, can exert the pulling force required at the other end thereof for the unlocking of the retaining pin. The bowden cable encases the internal wire. The handle is locked by means of the retaining pin 65. (Abstract discloses pulling off the pin using the handle of the pin as shown in the Fig 7) 
Re’ Claim 4, Giannakopoulos discloses Aircraft, UAV, aerial target drone, cargo pallets, according to claim 1, characterized in that said first coupling member is a strong plate 30 with a generally rectangular shape and a width corresponding to the width of the strap (shown clearly in Fig. 4), said first coupling member comprising an arm at one end and a suspension D-ring at the other end thereof, said arm being connected to said 3-ring release system and said D-ring being connected to said end carabiner of the main riser strap of the parachute (clearly shown Fig. 4-5 and 2), said first coupling member further comprising an arm 32 extending parallel to the arm and the D-ring, an opening being provided in between said arm and said arm and an opening being provided in between said arm and said D-ring (shown in Fig. 7), and said second coupling element is a strong plate comprising a suspension D-ring with a linear arm 33 at other end thereof a well as the linear arm 32 in between them, and an opening in between said linear arm and said D-ring and an opening between said arm and said arm, wherein a lower edge of said strap is being arranged to pass through the opening, folded to form a loop enclosing said linear arm and strongly sewed with stitches along a line thereby securely connecting said strap to said second coupling element (clearly understood and shown in Figs 4-5 and 7).
Re’ Claim 5. Giannakopoulos discloses Aircraft, UAV, aerial target drone, cargo pallets, according to claim 1 characterized by the following: said ring of the 3-ring release system (Fig. 7) is being arranged so as to follow the movement of the first coupling member after having been disconnected from the mutually engaged rings of the 3-ring release system, said middle ring 62 being securely bound to a strip onto said strap 62a, whilst said small ring 63 is securely bound to a strip 63a onto said strap and maintained at a locked condition by means of a retaining pin 65 passing through a short strip with a loop surrounding said small ring, wherein when a slight pulling action is exerted onto the retaining pin, said small ring is released from said loop of the short strip and said large ring is immediately released from said mutually engaged rings, said first coupling member being thereafter moved together with said large ring 61 as it is being attracted by the riser strap of the parachute accordingly activating the energy absorbing device.
Re’ Claim 6-7. Giannakopoulos discloses Aircraft, UAV, aerial target drone, cargo pallets, according to claim 1 characterized in that said selected portion of said strap 10 comprising a strap portion and a strap portion being folded with said strap portion abutting said strap portion is the entire length of said strap, which extends from one edge to the other edge, wherein the strap after attachment of the edge thereof onto said second coupling 40 member passes through the opening of the first coupling element 30, is thereafter separated into the two strap portions to form an opening, said transverse arm of the first coupling member being enclosed within said opening, said two strap portions being sewed with a plurality of transverse and lengthwise stitches (shown in Fig. 4) past said opening, wherein when a force exceeding a predetermined value is being exerted onto the first coupling member and said 3-ring release system (Shwon in Fig. 7) is unlocked said transverse arm 32 performs tearing of the transverse stitches and effects separation of said abutting strap portions, said tearing of the lengthwise extending stitches thereby providing absorption of the energy produced as a result of an abruptly acting force exerted by said main riser strap of the parachute upon activation of the energy absorbing device and wherein said energy absorbing device retains a precisely same length before use with said strap portions abutting each other and after use with said strap portions having been separated (clearly shown and understood from the Figures 4-5 before and after figures and fig 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannakopoulos Pavlos (GR 20140100569) in view of Farinacci US 4342437.
Re’ Claim 2. Giannakopoulos does not disclose Aircraft, UAV, aerial target drone, cargo pallets, according to claim 1, characterized in that are equipped underneath with an photocell capable of infrared detection of ground proximity, which measures the distance from the ground and is adapted so that said photocell performs the automatic electromechanical unlocking operation with the connected to the wire rope of the bowden cable which can exert the pulling force required at the other end thereof for the unlocking of the retaining pin. 
Farinacci discloses using a sensor to determine altitude of the descending element to deploy a retarding device by cutting using an automatic signal. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sensor and automatic means of actuation of Faranacci in the invention of Giannakopoulos in order to allow for the energy absorbing device to be actuated in the case a pilot is unconscious or dropping inanimate objects. Further it would have been obvious to use any desired sensor for determining location and moment to actuate such as cameras, laser, infared, barometric, etc. sensors.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642